 J. C. Pt NNEY (COMPP\NJ. C. Penney Company, Inc. and Ednmund M. Mitchelland Bernard Washam. Cases 4 CA 8827 and 4CA 8951August 17. 1978DECISION AND OR[)ERBy CHNiRMxAN FANNIN(; ANi) MI MIst RS .I KINSNOn May 11, 1978, Administrative ILaw Judge Mlar-vin Roth issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has deleg~ated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings,1andconclusions of the Administrative Lavw Judge and toadopt his recommended Order.OR)IERPursuant to Section 10(c) of the National lIaborRelations Act, as amended, the National I abor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebsorders that the Respondent, J. C. PenneN (Compan,.Inc., Wilmington, Delaware. its officers, agents, suc-cessors. and assigns, shall take the action set forth inlthe said recommended Order.Respondent has excepted Io certain rcdbilith. findlinit niadeiJ he thlAdmlnlslratlie Lay Judge It it the Boards est.ahllshCd pohC! not I1, ,elrule an Adn tinistralive La. Judge', re...lution, ith rprli I. .i redih lillunless Ihe clear preponderance of all of the rele'.ant e\l dcncC I.)n r l thl C iithat (he resolution. are inc )rrec t .Sitanli Dri l ) ll Pr,,d Iai. /pi, l INLRB 544 (195(1, enfd l 1i :2d 36h2 ( \ 3.I 1,t) V.e haec aref ulkbexamined the record alid find no hasis fir rtcr L:ti ho findinluiDECISIONSTATEMsoNI O IHI C( SIMARVIN ROTH, Administrative Law Judge: This case washeard at Wilmington. Delaware, and Toms River, New- Jer-sev, on November 30 and December 1 and 2. 1977. lhecharges were filed on August 1 and October 3. 1977, re-spectively. by Edmund M. Mitchell and Bernard Washam.both indisiduals. The consolidated complaint, which issuedon November 9. 1977. alleges that J. C. PenneN (CompanN.Inc, (herein the Compan? or Respondent). violated Section8(a)( I ). (3). and (4)of the National l abor Relations Act. asamended. The rasvamen of the complaint is that the Com-pan} allegedl interrogated an employee (who the Compa-n\ contends was a supervisor) concerning employee unionactivit.: discharged employee Edmund Mitchell because ofhis union acti ities, and discharged supervisor Bernard(Ben) Washam because he declined to misrepresent in histeslitmon, to a Board agent that Mitchell was aware thatthe C(ompany had a polic' against its security guards hear-ing arms vhile on duty. The Company's answer, asamended at the hearing, denies the commission of the al-leged unfair labor practices. All parties were afforded fullopportunit\ to participate, to present relevant evidence, toexamine and cross-examine witnesses. to argue orally. andto file briefs.lpon the entire record in this case and from mv obser-vation of the demeanor of the witnesses, and hav ing con-sidered the briefs submitted bh General Counsel and Re-sponldent, I make the following::[In)Iwts oI FA( II ]lii Bt SINISS ()I ltil RISP()NI)I NI1 he (omp;an!. a D)elaware corporation, is engaged inthe operation of a nationwide chain of retail departmentstores. including ia store at 3236 Kirkwood Highwa'. Wil-mington. Delaware. known as the Price's Corner Store.which is the store ins olved in the present case. In the oper-atin of it.s business. the ('ompany annually receives grossrevenues in excess of 5500.000 and annually purchasesgoods valued in excess of 50.,000 directly from outside theState of Dela;ware. I find.; as the C(ompany admits, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11 1IIF I ABOR OR(i'NIZATION INO()I VF)International U nion of Security Guards (herein theUlnion) is a labor organization within the meaning of Sec-tion 2(5) of the Act.111 I if Al I Ft(il) I NIiR I BO()R PRA( 11 I:SA. Back ground, li t Organizational A e riviv, and the('Coipanl ' Res.pon.sePrice's Corner is a relativel, large store. It occupiesabout 114,000 square feet and has a complement of from300 to 500 emplo'ees. C(harles R.an has been store manag-er since Price's (Corner opened in the 1960's. The opera-tions manager and the general merchandise manager areimmediately subordinate to the store manager. Paul Stam-baugh has been operations manager since April 1976 andDa'id Boatwright has been general merchandise managersince Januar' 31. 1977. Prior to February 1970, the storedid not hae a structured security program. In 1970 Wil-liam Knerr. who was then operations manager, hired BenWasham to set up and administer such a program at thestore. At the time. WVasham wias a principal of Profit Pro-tectioll S\ stemn, a firm which uas engaged in the business237 NLRB No. 101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof providing security service. During the period from 1970to sometime in 1973 he continued his interest in Profit Pro-tection Systems, and also functioned as a security officer atthree other company stores and a shopping center, whichincluded a company store. However, Profit Protectionwent bankrupt and the business was sold. From 1973 untilhis discharge on August 17, 1977, Washam worked as se-curity manager for the Company only at the Price's C(ornerstore, although he continued to perform security functionsthrough Profit Protection and made use of its office andfacilities. The Company paid Washam an hourly wage. It isundisputed that at all times from 1973 until his discharge,Washam was a supervisor for the Company within themeaning of Section 2(11) of the Act.In May 1977, the security staff at Price's Corner consist-ed of Washam, Assistant Security Manager Carol Eller.and Security Officers Pauline White and Edmund Mitchell.Eller and Mitchell were hired by Washam. and White byEller. Eller had been working at Price's Corner since 1971.except for an absence of about 9 months early in her ca-reer. White began working at the store in April. 1974, andMitchell began on March 9. 1977. The Company also uti-lizes temporary security help at particularly busy times, e.g., in December. Washam directed the security staff andwas responsible to the operations Manager, who in turnwas responsible to the store manager. In addition, theCompany's eastern regional security manager has overallresponsibility for security functions for some 240 companystores, including Price's Corner, in 15 States. Charles Dep-pe has held that position since February 1974.In March 1977,1 notwithstanding his supervisory status,Washam became interested in union representation for thesecurity personnel.- He asked Eller, White, and Mitchellwhether they wanted union representation, and he ar-ranged for a meeting between the security staff and UnionRepresentative Dan Ceasar. At the meeting all four agreedthat they wanted a union, and they signed union authoriza-tion cards. It was agreed that Ceasar would contact theCompany, and on May 10 Ceasar contacted Store Manag-er Ryan. Ryan testified that Ceasar told him the securitypeople wanted a union, and Ryan referred him to theCompany's district manager. Ceasar was not presented as awitness, and there is no evidence as to what, if any, furthercontact took place between the Union and the ('ompanyconcerning union representation at Price's Corner.Washam testified that store manager Rvan summonedhim to Ryan's office and asked him if he knew that thesecurity people wanted a union. Washam answered that hedid, whereupon Ryan became angry, demanded to knowAll dates herein are in 1977 unless otherwise indicaredJoseph Sartoris. who is employed hby the ( oripan ais a persinnelIc relailions attorney. and who ails involved in the events of this case. Wilas presented as a (Compans w itness. Sartiris testified that V alhai itll lmplialnled Iohim that he was getting only 20 hours of work per week. In his testililoilsSartoris intimated that Washalm mali have been looking for ain excuse i,discharge Mitchell in urder to give himself more sorking houis I his isunlikely Washam exercised considerable discrelion in directing the securitmoperation. lie could have reassigned Iorking houl-s. r if tile staff w as toolarge, he could have laid off Mitchell without hwxinig to I ih.k for i pretext1However, it is possible tha; Washaim was concerned .abhot his own lrobsecurity because of his wife's legal problems. which hlad come tIi Stolre Maln-ager Ryan's attention.why Washam hadn't told him, and threatened to fire Was-ham if he learned that Washam started the Union. Ryan inhis testimony, did not expressly deny that this conversationtook place. Rather. Ryan was somewhat equivocal, vari-ously testifying that he did not know who brought theUnion into the store, that he couldn't recall whether heever told anyone that Washam did it, and that AttorneySartoris told him (Ryan) about May 16, that Washam wasthe driving force behind the Union. Sartoris inferentiallycorroborated Washam. Sartoris testified that he told Was-ham that as a supervisor. he could be fired for union activi-ty, and that he was not to engage in such activity. I creditWasham concerning his interview with Ryan. Washam fur-ther testified that he had a second meeting with Ryan inRyan's office prior to Mav 16, at which store PersonnelManager Marguerite Wrightson was present. According toWasham. Ryan asked him if he could get Mitchell anotherjob, stating that Washam had an obligation to the Compa-ny. and that he (Ryan) would have fired "them" if Was-ham had told him about the union activity. Wrightson, al-though presented as a company witness, did not testifyabout this meeting, and Ryan did not deny that the meet-ing took place. Again. Ryan was equivocal about the sub-ject matter of the meeting, testifying that he could not re-member asking Washam to find Mitchell another job. Icredit Washam.Washam had a third meeting with Ryan prior to May 16,at which Attorney Sartoris was present. They arranged fora meeting with the security staff on May 16. Washam testi-fied that Rvan requested the May 16 meeting; Ryan andSartoris testified that Washam told them that the staffwanted a meeting. The circumstances, including mattersdiscussed during and after the May 16 meeting, indicatethat both sides were interested in a meeting. At the May 16meeting there was discussion of staff grievances. Mitchellcomplained that Ryan had been abusive toward him andwas out to fire him. Eller. in particular, complained aboutcertain procedures which the staff had been asked, or di-rected to approve by their signatures, and which, she con-tended, contained provisions which were contrary to Dela-ware law. More important, however, is what was allegedlysaid after the meeting. Washam testified that Sartoris toldhim that he felt that Washam wanted the Union more thananyone, and that he felt he had gotten through to Eller andWhite but not to Mitchell. According to Washam, Ryanagain asked him if he could get Mitchell another job, add-ing that he was concerned about Eller and White, but notMitchell. As a witness, Ryan, as indicated, was equivocalabout whether this subject matter was discussed. Sartoristestified that he spoke to Ryan and Washam after themeeting, and that he did not hear Ryan tell Washam tofind another job for Mitchell. However, although Sartoriswas present during most of the hearing and heardWasham's testimony, he did not deny making the state-ment attributed to him by Washam.3I credit Washam.Carol Eller testified that on two occasions after May 16,Ryan asked her what the security personnel were going todo about the Union, and on each occasion she answeredIThis hearing wais conducled under the rule of exclusion of witnesses.ltoweser the Iwo iallegcd discriminatees. and Sartoris for the Compans.were perrinlied to renlain throughout the hearing.644 J. C. PENNEY COMPANYthat she could only speak for herself. Ryan testified that heasked Eller "how are we doing." and that E:ller answeredthat she didn't know, and would have to ask W'asham. Icredit Eller. Following Washam's discharge. Eller was pro-moted to take his place, and was still store securit, mana;l-er at the time of this hearing. The Compan) has in effectendorsed her trustworthiness. Eller is also awuare of whatthis case is about, i.e.. in part that General Counsel is alleg-ing that Washam was discharged because he refused tosupport the Company's version of Mitchell's discharge. Itis highly unlikely that Eller would knouingli testif, falselNagainst the Company. In contrast. as has been and u ill bediscussed at various points in this Decision. I hase resersa-tions about Ryan's credibility. Therefore. unless otherwiseindicated. I have credited Eller's testimons whereser itconflicts with that of the Companm's witnesses. GeneralCounsel contends that the Compan,: violated Section8(a)( ) of the Act by questioning Eller. As resolution of thisquestion depends on whether Eller was a supers isor withinthe meaning of the Act, and also in part upon subsequentdevelopments, including the termination of Mitchell. Ishall defer such resolution to a later section of this Deci-sion.On May 25 Washam met with AttorneN Sartoris andcomplained that Ryan was interrogating Eller. Sartorispromised that it would not happen again. The next dasWasham had a lengthy meeting with Sartoris and Compa-ny District Manager Warren Wilkin, at which time VWas-ham talked about his problems and those of the securitsstaff. From that date until the events of July 23 through 2S.which culminated in Mitchell's discharge. the evidencefails to indicate that there was any further contact betweenthe Union or the security staff and the CompanN. concern-ing the Union, or any union activity or any other devel-opments which could be material to the resolution of thiscase. This does not mean that the Union was defunct. orthat the Company thought it was defunct. On the contrary.Store Manager Ryan, by his persistent questioning of iEller.indicated that he remained very much concerned about thematter. In a memo to Ryan dated August 12. concerningWasham (who was discharged 5 days later). OperationsManager Stambaugh stated that "ever since the deal withhis wife and the labor union problem, no matter what any-one does or says about security, it seems that theo all feelwe are out to get them." It is quite possible that the Unionhad good reasons for not pressing a demand for recogni-tion at this time. The Union may have felt that a unit ofthree employees could not function as an effective bargain-ing unit, or that in a contested proceeding, the Board mightfind that a single-store unit was not appropriate. TheUnion may have been concerned because the organizationactivity was started by a supervisor, and preferred to re-sume the activity on a sounder basis. The Compans. withthe advice of knowledgeable staff counsel. was undoubted-ly aware of these possibilities. In fact, as Sartoris indicatedto Washam, the Company's suspicions were now directedat Mitchell, who began working for the Company shortlsbefore the organizational activity.4 On or ahbouit ugustl 3. Wash.m signed sndd sandard ( n form dicu-ment ·hlch purported tir Indl:late the reasion for Mitchell's dlsmnila:l. lhe645O()n Saturds,. Julx 23. Mitchell. while on duts at thestore, followed tvwo female suspected shoplifters out of thestore. lie was there accwsted bh two males, whereupon\Mitchell pulled a gun on them. specificall_ a 38 specialres ol rci. Iike the other securits officers. Mitchell w ore cl-xilian clothes in order to maintain his coSer. 1lis weaponhad been concealed under his jacket. Ihe next da 1 Mit-cheli discussed the incident with General MerchandiseManaLger Boatw right. and Mitchell also prepared a writtenreport. Nitlchell aind Boatwright differ as to what .was saidhetvs een them. Boatw right reported the incident to StoreMlanager Rsan. Rsan testified that he called Washan,. toldhim that Mtitchell knew, the rules. and referred to an incl-dent in 1972 in l.afaettc. Indiana. known as the Lockhartincident. in which a conipans securits officer. who was anoff-duts police officer. shot and killed a suspected shoplift-er. According to Rian. Washam said that Mitchell certain-1s knewv the rules and he didn't know wh' Mitchell did it.Rsan said that the Company was going to be sued, anddirected Washanim: "le's in our department. fire him."According to Rs\an. Vv'asham did not disagree with the de-cision. Washam testified that R'san told him that Mitchellw,as fired. that he knewv the rules and had no business pull-ing a unll. and that the ('ompan} wlas going to he stied. (Noevidrence was introduced as to whether the ('omparn" wasactuallN sued.) 'Washam testified that he told R'an that he(Washain) gave Mitchell permission to carr' a gun. where-upon Ryan answered that he was also firing Washamn(Washam was not discharged until August 17). On Jul, 25.Washam discharged NMitchell. According to Mitchell, Vsas-ham stated that Ryan told him to fire Mitchell because hewas wearing a gun. adding that he had made a "boo-boo"in drawing a weapon and giving Rvan the excuse he waslooking for to discharge Mitchell. In response to Mitchell'squestion. VsVashanm said that his own position was not jeop-ardized because he (Washaiml carried a gun. Washaim sub-stantiallN corroborated Mitchell's testimony concerning thedischarge. Washam also testified that he encouraged Mit-chell to file an unfair labor practice charge.Resolution of the question of what was actually said bsthe persons involved on Jul\ 23. 24. and 25. depends inlarge part upon m, findings concerning the ('ompany'spolicy on weapons. The same is also true with respect tothe conversations which led to Washam's subsequent dis-charge. Therefore. with one qualification noted at thispoint, I shall next proceed to the facts surroundingWasham's discharge. and thereafter take up the matter ofthe ('ompany's polic! on weapons 4dIlicumcll iliCldlll I 1 h it it1 a ,;I l. iolion of ( l ioLp.ns rules I tI I.1us i gilihal \ull¢till ,u iti airlcd T1w 1to i irr ,I gun, and th.i "ash.ailm had "1ochol[c [ Ihut] to cllll .ltlc" lt ihi l w.1 u ih.lim telif cd th.iia ti lie fo rlll ,is.ilreaid fll]ld out ihen Pcinollill M\.Ln..atl Wr¥i ghlill sUhnllllied it Io hllllfor gIl/:tlr. t 1iid th11t he tsincid the firm itrih uit piaing miuch .tentlln1n 1t,.h. i it .II1l Ihd ccilc liie '.1 i ;tlrlcl .Ihot ll , d.iltihler', seii.rlilS llen',:5righitiln uv htoe iffice n1rmllil\ preptir e i uch forill'. Ietified hit i he didiiot prepa.telc the foIn O[ hc nOine lie do s I ugrce ,t th ( oit tnip ',C-Plllitl.ll 1h11i ¥.sh;L. Iti-roAhai, prepared o(r diltated the frim i hll lhumritlen I tile tirol picron i nd it ntt1li. kinililae thilil .,ild 11klkel heused hx u1 securilt officer in t1 k ell l ;I rpnrtpii Ic t rh referenr e 1 , I-v I1ll esLlhJCt''I"B. MitichelPi: Dischar~r~c DECISIONS OF NATIONAL LABOR RELA IONS BOARDC. Washam s DischargeOn August 3 the Company received notice that Mitchellhad filed an unfair labor practice charge over his discharge,and the Board's field examiner arranged with AttorneySartoris to meet with the Company's witnesses on August10 in order to obtain the Company's position. Sartoris con-tacted Ryan, telling him to have Washam available at thatmeeting. What happened thereafter is sharply disputed.Ryan testified that he left a message with Washam to beavailable for the "hearing" on August 10. He testified thathe did not discuss the case with Washam and. specifically,that Washam never said that he would not support theCompany in the investigation. Washam testified that onAugust 8 Ryan summoned him to his office, and said thatthey were going to Philadelphia about the Mitchell case,that Sartoris was coming to the store on Tuesday (August9) and that he (Ryan) wanted to go over the story theywere to tell the Board agents about Mitchell knowing therules. According to Washam, he told Ryan that he wasn'tgoing to lie for Ryan or anyone else, because he (Washam)authorized Mitchell to carry a gun: whereupon Rvan an-grily ordered him out of his office. At the request of theBoard's Regional Office, Sartoris agreed to reschedule theinvestigatory interview to August 18. The record does notindicate the Region's reason for this change.In the meantime, on August 6 Washam and GeneralMerchandise Manager Boatwright had a conversationwhile going up the store escalator. Pauline White was fol-lowing them. According to Washam. Boatwright sass thatWasham had a gun under his jacket. Washam told Boat-wright that previous operations managers had given himpermission to carry a gun. Washam testified that Boat-wright did not question this assertion, but instead statedthat he felt Mitchell should not have been fired. Boatwrighttestified that Washam brought up the Mitchell case, where-upon Boatwright reminded him of the Lafayette incidentand the Company's policy about guns. According to Boat-wright, Washam said that he felt he (Washam) was a re-sponsible person. and showed his gun to Boatwright. Whitedid not testify about the conversation. Boatwright andRyan testified that Boatwright reported the conversation toRyan on August 8. Ryan and Sartoris testified that Ryanreported the matter to Sartoris. On August 15 Ryan sum-moned the three security officers into his office to questionthem as to whether they carried guns. According to Ryan,White said she did not carry a gun. Eller said that shecarried a gun, and was given permission to do so by Was-ham. Ryan told her to put it either in her car or in the storevault, and Eller gave it to Boatwright to put in the vault.Ryan and Boatwright testified that Washam said that bothformer Operations Manager Knerr and Regional SecurityManager Deppe authorized him to carry a gun. Rvan toldWasham to put the gun in his car or in the vault, andWasham took the gun to his car. Nevertheless. on August17, the day before the scheduled meeting in Philadelphia,Ryan, in the presence of District Operations Manager Ray-mond Paine, told Washam that the) had to let him go for'violating a store rule." Carol Eller was promoted to takehis place. Washam testified that on August 16, Ryan againunsuccessfully attempted to get him to back up theCompany's story about Mitchell. Attorney Sartoris testi-fied that on August 17 the Company decided to terminateWasham because he violated the Company's gun policy,but not to terminate Eller. because Washam had permittedher to carry a gun. On August 29 Washam gave an affida-vit to the Board concerning Mitchell's case, and he laterfiled his own unfair labor practice charge.D. The Companvl's Policiv on Guns, and ConcludingFinding.s With Respect tlo the Discharges of Mitchell andWasham and Interrogation of EllerPutting aside for the moment the question of what if anypolicy the Company had with respect to the carrying ofweapons by security officers at Price's Corner. the evidenceindicates that during the period from August 8 to 17, theCompany was fishing around for an excuse to get rid ofWasham, if necessary. In Operations ManagerStambaugh's memo to Rvan of August 12, previously men-tioned. Stambaugh stated that "I would like to call JoeSartoris and find out for sure I could fire Ben for violationsof store policy and his attitude." However, the "policy"and "attitude" to which Stambaugh referred in his three-page handwritten diatribe against Washam had nothing todo with weapons. That subject was not even mentioned inthe memo, although the escalator conversation betweenBoatwright and Washam took place on August 6. If thecarrying of guns were as horrendous as the Company con-tends it was, it is unlikely that Stambaugh, as Washam'simmediate supervisor. would not have known about theconversation by them, and also unlikely that he would nothave mentioned the matter in a memorandum in which herecommended Washam's discharge. Rather, the memoconcerned the ('ompany's policy with respect to the is-suance of door passes to store personnel when they tookpurchased or serviced items out of the store. However, theCompany does not contend that Washam was dischargedfor violating this rule, and Ryan conceded that in discharg-ing Washam, he did not consider Washam's overall record.Indeed, in a performance appraisal in March 1977, Stam-baugh rated Washam's attitude as "superior" (the highestpossible rating), and Stambaugh before being confrontedwith his August 12 memo, testified that Washam's attitudedid not change after the Union campaign. Moreover, inview of the fact that Ryan had summarily discharged Mit-chell ostensibly for carrying a gun, it is difficult to see why,if Washam's discharge were similarly motivated, the Com-pany would wait until August 17, i.e.. 2 days after Ryantold Washam to put away his gun, to discharge Washam.Ihe inference is warranted that Ryan was holding the gunmatter as a threat over Washam's head, and that, asWasham's testimony indicates. it was a later developmentwhich precipitated his discharge: specifically, his continu-ing refusal to back up the Company's story about Mitchell.The testimony of company witnesses Frank Grace andCharles I)eppe is also significant. Grace was operationsmanager at Price's Corner from September 1975 to April1976. and at the time of this hearing was operations man-ager at the Company's Toms River, New Jersey. store.Grace testified that he told Washam many times that guns646 J. C. PENNEY COMPANYwere not permitted. Grace further testified that Carol Ellerwas present at a meeting of regional security personnelwhen Regional Security Manager Deppe categorically toldthem that weapons, including guns and mace, were notpermitted. Deppe also testified that Eller was present at ameeting in Dover, Delaware, in October 1975, when he'reiterated" that it was against company policy to carryweapons. If this testimony and the testimony of Ryan con-cerning his August 15 interview with Washam were true, itwould demonstrate that the reason given to Washam forhis discharge was pretextual. Acccording to Ryan. Was-ham said that Deppe had authorized him to carry a gun. IfRyan did not check out this statement, it would indicatethat Ryan did not care whether or not Washam had beenauthorized to carry a gun. If Ryan did check out the state-ment, he presumably would have learned that both Was-ham and Eller knew that guns were prohibited. Therefore,it is unlikely, if the Company were sincere about its gunpolicy, that it would have promoted Eller, who had ostensi-bly committed the same type of violation for which Mit-chell and Washam were discharged. If the companr wit-nesses testified falsely, this would cast doubt upon theCompany's entire defense in this case.On paper, and in the general pronouncements of Deppe.the Company nominally had a policy which generally pro-hibited security officers from carrying weapons on storepremises. The Company presented in evidence manual pro-visions purporting to be as originally promulgated by theCompany's security office in August 1969, and as revisedin 1974 and in February 1977. These provisions uniformlyand categorically prohibited security personnel from car-rying chemical deterrents, including mace, on companypremises. The provisions also prohibited security personnelfrom carrying firearms on company premises, with certainlimited qualifications. Thus, a full-time police officer whowas a part-time company employee could be authorized tocarry a firearm, and security officers could carry firearmswhile opening or closing a store or conducting an investiga-tion during nonworking hours. A 1974 revision providedthat the district manager or corporate security officer couldauthorize the carrying of weapons, but this provision wasdeleted from the 1977 revision, which permitted the storemanager to authorize only a "law enforcement officer withpolice powers. ..to carry a firearm on company prem-ises." Washam, Mitchell, Eller, and White would not havecome within this exception. Additionally., as indicated. Re-gional Security Manager Deppe testified that he told secur-ity personnel at the Dover meeting that weapons were pro-hibited. His testimony was corroborated by the Company'ssecurity manager at the Dover store, who was present atthe meeting.The Company contends that its management at Price'sCorner consistently sought to enforce the above policy.and never condoned the carrying of firearms. In support ofthis contention, the Company presented the testimony of aprocession of company career executives. Some of theirtestimony was inconsistent, evasive, or, in some instances,patently false. In contrast, General Counsel presented, inaddition to the alleged discriminatees, the testimony of wit-nesses who included a present supervisor (Eller), a presentemployee (White), three former security officers at Price'sCorner, including one who is a high law enforcement offi-cial with the State of Delaware. and a former departmentmanager at the store. The last four have no apparent inter-est in the outcome of this case, and I have no reason tobelieve that they would knowingly testify falsely againstthe Company. The credible testimony of General Counsel'switnesses, and the admissions of the company witnesses,demonstrate that until the discharges of Mitchell and Was-ham, and on a selective basis beyond that point, the Com-pany condoned the carrying of weapons, including guns.by its security officers at Price's Corner, whether they wereon or off duty. On paper, the Company had a strong policyagainst weapons, but in practice, at least at Price's Corner,this policy was ignored. The Company may have been con-cerned about potential liability arising from the use of fire-arms, and thereby sought to improve its legal position bymaintaining nominal rules which could be used to showthat its security officers exceeded their authority. However,at least until the advent of unionization, management atPrice's Corner did not let this nominal policy interfere withthe safety of its security officers. Therefore, the carrying ofboth guns and mace was sanctioned.I need not recite all of the evidence which leads to theforegoing findings. Some examples will suffice. Carol Ellertestified that in a side conversation at the May 16 meeting,Ryan asked her if she approved of security guards carryingweapons. Eller answered that "as a general rule I do not,but we are not security guards, we are store detectives;there's a big difference." Rvan replied that he was glad thatEller felt that way. Ryan, in his testimony, did not denythat this conversation took place. I credit Eller. PaulineWhite carried mace until a week before the present hear-ing. when Attorney Sartoris told her to stop. The timing,and the fact that the instruction came from Sartoris, indi-cates that the instruction was given with an eye to the pres-ent litigation, rather than in furtherance of any companypolicy. WVasham and former Jewelry Manager Anthony Pi-leggi testified about an incident in Operations ManagerGrace's office, when Washam, while engaged in somehorseplay with Pileggi, went through the motion of draw-ing his gun on Pileggi. Grace first testified that he didn'trecall the incident, then that it was possible that he saw it,and finally that "it was an unremarkable incident to me."The admission speaks for itself. Washam and PaulineWhite testified as to an incident in which Ryan observedWasham after he had used it to arrest suspected shoplifters.Ryan first testified that he never saw such an incident, andthen backed down, testifying that he didn't see Washam'sgun. I credit Washam and White. While Ryan, like Eller,personally did not like guns on the store premises, he rec-ognized that the security officers needed some protectionin their work, and therefore permitted or condoned thecarrying of weapons. Finally, I find incredible former Op-erations Manager Stambaugh's testimony that he wentwith Carol Eller to follow a suspected shoplifter into thedark basement of an apartment building, without beingaware or even believing that she was armed.The Compan). in an attempt to mitigate the impact ofthe evidence against it, suggested at the hearing and arguesin its brief that much of General Counsel's evidence is ir-relevant because it involved a supervisor (Washam). or an647 DEC'ISIONS OF NATIONAL LABOR RELATIONS BOARDalleged supervisor (Eller), or involved the carrying of gunswhile a security officer was off duty but on store premises,or involved mace rather than guns, or involved companystores other than Price's Corner. The difficulty with thisargument is that the ostenstible company policy was not solimited. If the Company were really serious about enforc-ing this alleged policy, it would have discharged Ryan. be-cause until the discharge of Mitchell, he consistently per-mitted or condoned the carrying of weapons by securityguards. I find that the Company never had an actual policywhich prohibited its security officers from carrying guns onthe store premises, and that pursuant to his authority assecurity manager, Washam, with the knowledge of man-agement, carried a gun while on duty and, as testified to byWasham and Mitchell, authorized Mitchell to carry a gunat the store. I further find that Ryan ordered Washam.under threat of Washam's own discharge, to discharge Mit-chell, notwithstanding that Ryan knew that Mitchell hadbeen properly authorized by Washam to carry a gun.Therefore, the reason given by Ryan was a pretext. In lightof the Company's hostility toward the Union. its suspicionthat Mitchell was the principal union adherent, and theCompany's efforts, beginning in May, to persuade Was-ham to get rid of Mitchell. the inference is warranted, andI so find, that Ryan seized upon the July 23 incident as anexcuse to fire Mitchell, but that the real reason wasMitchell's adherence to the Union. Therefore, the Compa-ny violated Section 8(a)(l) and (3) of the Act by discharg-ing Mitchell.As to Washam, the reason given for his discharge waslikewise a pretext. I find that the Company dischargedWasham because he refused to give false evidence to theBoard concerning Mitchell's discharge. Washam, in his ca-pacity as a supervisor, reluctantly carried out Ryan's in-struction to fire Mitchell. but Washam balked at lying tothe Board about the matter. Therefore, Ryan, as he hadthreatened to do on July 24, fired Washam for allegedly"violating a store rule," thereby hoping to discreditWasham's testimony. The Company violated Section8(a)(1) and (4) of the Act by firing Mitchell. The Board hasheld that it is a violation of Section 8(a)(1) for an employerto instruct a supervisor to withhold evidence from a Boardinvestigator, because such conduct has the necessary effectof interfering with the freedom of employees to vindicatetheir statutory rights in a Board proceeding. Grand-CentralChrysler, Inc., 155 NLRB 185, 188 (1965). A fortiori, it fol-lows that an employer also violates Section 8(a)(1) as wellas Section 8(a)(4), by discharging the supervisor because herefuses to do so, or more specifically, as here, because thesupervisor refuses to give false testimony to the Board. SeeN.L.R.B. v. Schill Steel Products, Inc., 480 F.2d 586, 594(5th Cir. 1973); King Radio Corporation, Inc., v. N.L.R.B.,398 F.2d 14, 22 (10th Cir. 1968); N.L.R.B. v. Electro MotiveMfg. Co., Inc., 389 F.2d 61 (4th Cir. 1968); General Ser-vices, Inc., 229 NLRB 940, 943 (1977).With respect to the interrogation of Carol Eller, I findthat the Company did not violate the Act, because Ellerwas a supervisor within the meaning of Section 2(11) of theAct. Eller testified that when she was assistant securitymanager, she wrote up disciplinary actions, warned em-ployees who were not doing their job properly, told officerswhere to work, trained new employees, and around Christ-mas directed as manv as six or seven officers. She hiredPauline White and other security officers. and participatedwith Washam in discharge interviews. Together with Was-ham she attended district security meetings. OperationsManager Stambaugh testified that he discussed with herchanges in procedures. schedules, performance problems,and the like. When Mitchell was hired, he was told thatEller would be his boss. In sum, in addition to routinesecurity work, which Washam also performed, Eller func-tioned as a supervisory assistant to Washam. It is true, asGeneral Counsel contends. that a finding of supervisorystatus would mean that at most times the store had a secur-ity staff which consisted of two supervisors and two em-ployees. However. at times the staff was larger. Moreover,it is difficult in this respect to analogize the security workto other occupations, for the nature of retail store securitywork may well have necessitated a higher proportion ofindividuals with supervisory authority.('ON( LiSIONS f0 LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging and by failing or refusing to reinstateEdmund Mitchell because of his activities on behalf of theUnion, the Company has violated and is violating Section8(a)( Il) and (3) of the Act.4. By discharging and by failing or refusing to reinstateBernard Washam because he refused to furnish false testi-mony to the Board concerning Mitchell's discharge, theCompany has violated and is violating Section 8(a)(1) ofthe Act.5. The Company did not violate the Act by interrogat-ing Carol Eller concerning union activity, because Ellerwas a supervisor within the meaning of Section 2(11) of theAct.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.ITHL Rif.Ml)YHaving found that the Company has committed viola-tions of Section 8(a)( I). (3), and (4) of the Act, I shall rec-ommend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Company discriminatorily termi-nated Edmund Mitchell and Bernard Washam, it will berecommended that the Company be ordered to offer eachof them immediate and full reinstatement to his former jobor, if it no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningsthat he may have suffered from the time of his discharge tothe date of the Company's offer of reinstatement. Backpayshall be computed in accordance with the formula ap-proved in F. W. Woolworth Compana,, 90 NLRB 289(1950), with interest computed in the manner and amountprescribed in Florida Steel Corporation. 231 NLRB 651648 .1 C. PFN N Y C ()MPANY(1977).5It will also be recommended that the ('ompanns berequired to preserve and make axailable to the Board. or itsagents, on request. payroll, and other records to facilitatethe computation of backpa, due.As the unfair labor practices conmilitted b the (Compa-nv are of a character striking at the root of emplosecscrights safeguarded by the Act. the inference is warrantedthat the Company maintains an attitude of opposition tothe purposes of the Act with respect to the protection ofemployee rights in general. Accordingis. I shall recoil-mend that the Compans be ordered to cease and desistfrom infringing in any manner upon the rights guaranteedin Section 7 of the Act. See N. L. R. .En. i.hslc .M/Ig. ( o,.120 F.2d 532, 536 (4th Cir. 1941.Upon the foregoing findings of fact. conclusions of la'..and upon the entire record. and pursuant to Section 10()c)of the Act. I hereby issue the following recoimended:ORDER cThe Respondent. J. C. Pennes (o ompan, .Inc.. its offi-cers, agents, successors, and assigns. shall:1. ('ease and desist from:(a) Discouraging membership in International L:nion ofSecurity Guards or an) other labor orgalnization hb' dis-criminatorily terminating employees. or in an\ other maln-ner discriminating against them with regard to their hire ortenure of employment or any term or condition of enplo -ment.(b) Discharging supervisors or emploees because the',refuse to give false testimony to the National l ahor Rela-tions Board.(c) In any other manner interfering with, restraining. orcoercing employees in the exercise of their rights to orga-nize, to form, join, or assist labor organizations, includingsaid Union, to bargain collectively through representa.tiesof their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection. or to refrain from an' and all such activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Edmund Mitchell and Bernard W'asham im-mediate and full reinstatement to their former jobs or. ifsuch jobs no longer exist, to substantially equis'alent posi-tions, without prejudice to their seniority or other rights.and make them whole for losses they suffered by reason ofthe discrimination against them as set forth in the Sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pas-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpa y due.(c) Post at its Price's Corner store in Wilmington. I)ela-ware, copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the RegionalDirector for Region 4. after being duly signed by Respon-dent's representative, shall be posted by Respondent uponreceipt thereof, and be maintained by it for 60 consecutivedavs thereafter, in conspicuous places, including all placeswhere notices to employees and to security personnel arecustomarily posted. Reasonable steps shall be taken by Re-spondent to assure that said notices are not altered, de-faced. or cosvered bh' ain' other material.(d) Notif' the Regional Director for Region 4. in writ-ing. within 20 da't s fromi the date of this Order. what stepsRespondent has taken to comply herewith.St. et h ,t,. / ,, /',,,,, O. II,,,,;nk ( ,, 1 t8 NI R B 7 10 71I ' 1~~Nt I 't ). IIs' h i t[le .\. t tii \ ,l ,,'e .:cd a, -, ,d b , t 1t02iS 4(, -[ ti eRtllc, Hnd the/\,,lwll Olle H i lt) I ,qibl Rclll.,l Board, thate frn sc ,t l.~lll.ltl l l d11/d Ia lillt ldi cd O)] l be';lilon xad l ,i , plo tled III Seoe 4s , r I R l- !nd: R .tl r,, hr .1oICdl hI tIh. lr .11t i hbe ll)cIr, t ll i", I ", "I 1 11 O a d l )Ti ,l ,and ,ll o 'in.oo r thcrclo shai hetId¢llnIC ] ..41 tl, cd K A.l iJ [>-r[ 'C, !11l the C nr II Illl. i 'x ()rdtCl n clrf'lrned hb , I LiI rnT cllIl of the I rlledS. itac ( ,kirl f \N[, c.ir, .the x.,rd. I1 lh notnie reading "PoI ed h, Order.the N inillll [hboIr Rel.ll.w, [. ir' " h5ll u relad "Poted tursu.l ni tI OILtd lr thein 'ir m r t f led Siarl r ( oui" of \ppeA ,n lnfor ini Order oi the\.1 0I ,] .I ' l R ti'llo 4,i dA\PIPEN DI XNoI( I l o ,It Plt10 lls[POST I) Bi ORI)I R i I tIlN s\ IN s1 I slB)R Ri I Al iosNS BOARDAn Agent of the U 'nited States GovernmentAfter ai hearing in s hichl all sides had an opportunity topresent ex idence and state their positions. the National Ia-hor Relations Board hais found that we violated the Na-tional Labor Relations Act and has ordered us to post thisnotice anid to carr' out its prosisions.Wt \n li so i discourage membership in Internation-al i nion of Security G uards or anv other labor orga-nization bs terminainng employees, or in any othermianner discriminating against employees in regard totheir hire or tenure of employment or ans term orcondition of employment.wilt il oel discharge supervisors or employees be-caiuse the' refuse to give false testimony to the Na-tional L.abIir Relations Board.VWsI wit so in all, other manner interfere with.restrain. or coerce employees in the exercise of theirrights to organize, to form. join, or assist labor organi-zations. including International Union of SecurityGiuards, to bargain collectively through representa-tives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand aill such activities.Wi wn i offer Edmund Mitchell and Bernard Was-ham immediate and full reinstatement to their formerjobs. or if such jobs no longer exist. to substantiallyequixvalent positions. without prejudice to their senior-its or other rights, and make them whole for lossesthes suffered by reason of the discrimination againstthem.All our employees are free to become, remain, or refuseto become or remain. members of International Union ofSecurity (Guards or alln other labor organization.J C Pt'N1 (N() Co\11X'N I"(649